UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12471 INTEGRATED SURGICAL SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 68-0232575 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 401 Wilshire Blvd., Suite 401 Santa Monica, California (Address of principal executive offices) (Zip Code) (310) 526-5000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock $0.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o or No o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Acceleratedfilero Non-acceleratedfilero (Do not check if a smaller reporting company) Smallerreportingcompanyx Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNo o The aggregate market value of the Common Stock held by non-affiliates of the registrant on June 30, 2009 was $2,018,221.This calculation is based upon the price of the Common Stock of the Registrant (as quoted on the Pink Sheets) of $0.27 per share on that date. As of March 25, 2010, the Registrant had 7,701,258 shares of common stock outstanding. Integrated Surgical Systems, Inc. Form 10-K For the fiscal year ended December 31, 2009 Table of Contents Part I. Page Item 1. Business 3 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Removed 4 Part II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 Item 6. Selected Financial Data 6 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 10 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 11 Item 9A(T). Controls and Procedures 11 Item 9B. Other Information 12 Part III. Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 14 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13. Certain Relationships and Related Transactions, and Director Independence 17 Item 14. Principal Accounting Fees and Services 17 Part IV. Item 15. Exhibits, Financial Statement Schedules 18 Signatures 19 2 Table of Contents Cautionary Statement Regarding Forward-Looking Information This Report contains “forward-looking statements,” within the meaning of Section27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Integrated Surgical Systems, Inc. (the “Company”) claims the protection of the safe harbor contained in the Private Securities Litigation Reform Act of 1995 for these forward-looking statements.Forward-looking statements relate to future events or future performance and include, without limitation, statements concerning the Company’s business strategy, future revenues, market growth, capital requirements, product introductions and expansion plans and the adequacy of the Company’s funding.Other statements contained in this Report that are not historical facts are also forward-looking statements. The Company has tried, wherever possible, to identify forward-looking statements by terminology such as “may,” “will,” “could,” “should,” “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” and other comparable terminology. The Company cautions investors that any forward-looking statements presented in this Report, or that the Company may make orally or in writing from time to time, are based on the beliefs of, assumptions made by, and information currently available to, the Company.Such statements are based on assumptions, and the actual outcome will be affected by known and unknown risks, trends, uncertainties and factors that are beyond the Company’s control or ability to predict. Although the Company believes that its assumptions are reasonable, they are not guarantees of future performance, and some will inevitably prove to be incorrect. As a result, the Company’s actual future results can be expected to differ from its expectations, and those differences may be material. Accordingly, investors should use caution in relying on past forward-looking statements, which are based on known results and trends at the time they are made, to anticipate future results or trends.Certain risks are discussed in this Report and also from time to time in the Company’s filings with the Securities and Exchange Commission (the “SEC”). This Report and all subsequent written and oral forward-looking statements attributable to the Company or any person acting on itsbehalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. The Company does not undertake any obligation to release publicly any revisions to its forward-looking statements to reflect events or circumstances after the date of this Report. Part I Item 1.Business The Company was incorporated in Delaware in 1990 to design, manufacture, sell and service image-directed, computer-controlled robotic software and hardware products for use in orthopedic surgical procedures.The Company’s products were sold through international distributors to hospitals and clinics in European Union member countries and Australia, Canada, India, Israel, Japan, Korea, New Zealand, Switzerland and South Africa. On June 28, 2007, the Company completed the sale of substantially all of its assets.After completion of the sale, the Company became inactive, and it is no longer engaged in any business activities related to its former business described above. The Company’s current operations are limited to raising additional funds to be used to maintain the Company’s public company status and to complete a business combination if a suitable candidate for the combination is located. On June 28, 2007, the Company’s stockholders approved the liquidation of the Company if the Company was unable to complete an acquisition or similar transaction by June 28, 2008, one year after the sale of the assets.With this approval, the stockholders also granted the Board of Directors the authority to delay, revoke or abandon any decision to dissolve, without further stockholder action, if it determined that the liquidation was not in the best interests of the Company or its stockholders.The Board of Directors has determined that it currently is not in the best interests of the Company or its stockholders to liquidate the Company. As of December 31, 2009, the Company had no employees. 3 Table of Contents Item 1A.Risk Factors Not Applicable. Item 1B. Unresolved Staff Comments None. Item 2. Properties The Company leases an 11,200 square foot site at 1433 N. Market Blvd., Suite 1, Sacramento, California 95834 under a lease that expires on December 31, 2010.Novatrix, which was the purchaser of Company’s assets in 2007, is currently subleasing and occupying the aforesaid site. This sublease expires with the termination of the Company’s lease on December 31, 2010. Item 3. Legal Proceedings On January 8, 2009, plaintiffs John Cazares and Eduardo Jorrin filed a complaint in the Superior Court of California, County of Sacramento, seeking damages for pain and suffering, emotional distress, past and future medical expenses and past and future loss of earnings totaling approximately $30,000,000, in connection with an automobile accident.The Company was named a co-defendant in the matter, together with Ramesh Trivedi.On March 9, 2010, the Court granted the Company’s motion for summary judgment, and judgment on the motion will be entered within 30 days from the granting of the motion.Plaintiffs have 60 days from the date judgment is entered on the motion to appeal the grant of summary judgment, and unless the grant of summary judgment is successfully appealed, the Company is no longer a defendant in the matter. From time to time, the Company may be subject to other claims and litigation arising in the ordinary course of business.The Company is not currently a party to any legal proceedings that it believes would reasonably be expected to have a material adverse effect on the Company’s business, financial condition or results of operations. Item 4. Removed Part II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information for Common Stock The Company’s common stock is quoted on the Pink Sheets, under the trading symbol “ISSM.PK.”The following table sets forth the high and low bid prices for each quarterly period in the past two fiscal years, as reported by the NASDAQ on-line web site www.NASDAQ.com for shares of the Company’s common stock for the periods indicated. Such prices reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. 4 Table of Contents Common Stock (ISSM) High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Holders As of March 25, 2010, there were approximately 124 holders of record of the common stock. Dividends The Company has never paid dividends on its common stock, and its present policy is to retain anticipated future earnings. Securities Authorized for Issuance Under Equity Compensation Plans The following table provides information as of December 31, 2009 with respect to the Company’s compensation plans (including individual compensation arrangements). EQUITY COMPENSATION INFORMATION TABLE (a) (b) (c) Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity compensation plans approved by security holders $ Equity compensation not approved by security holders $ -0- Total $ Consists of the Company’s 2000 Stock Award Plan. Consists of: (i) 30,000 warrants for consulting, which expire in July 2014 and have an exercise price of $0.63 per share; and (ii) 100,000 stock options granted to directors, which are fully vested, expire in August 2013, and have an exercise price of $0.38 per share. 5 Table of Contents Recent sales of unregistered securities On July 29, 2009, the Company issued 50,097 shares each to two of its directors, for a total of 100,194 shares.These shares were issued as compensation to those directors, in lieu of cash compensation of $17,033 each for fiscal year 2008, based on the closing price of the Company’s common stock on March 31, 2009, per the Company’s agreement with the two directors made in 2008. The number of shares was determined by dividing the $17,033 compensation by the closing price of the Company’s common stock on March 31, 2009 of $0.34. On July 29, 2009, the Company issued 18,383 shares each to two of its directors, for a total of 36,766 shares, in lieu of cash compensation of $6,250 each, for their services as a director for the quarter ended March 31, 2009. The number of shares was determined by dividing the cash compensation by the closing price of the Company’s common stock on the last day of the quarter, which was $0.34. On August 19, 2009, the Company issued 23,150 shares each to two of its directors, for a total of 46,300 shares, in lieu of cash compensation of $6,250 each, for their services as a director for the quarter ended June 30, 2009.The number of shares was determined by dividing the cash compensation by the closing price of the Company’s common stock on the last day of the quarter, which was $0.27. On December 22, 2009, the Company issued 21,552 shares each to two of its directors, for a total of 43,104 shares, in lieu of cash compensation of $6,250 each, for their services as a director for the quarter ended September 30, 2009. The number of shares was determined by dividing the cash compensation by the closing price of the Company’s common stock on the last day of the quarter, which was $0.29. All of the shares issued as described above were issued in reliance on the exemption under Section 4(2) of the Securities Act, as the issuance of these shares by the Company did not involve a public offering.The issuance of shares was not done in a “public offering” as defined in Section 4(2) because of the small number of persons involved in the issuance, the size of the issuance, the manner of the issuance and the number of shares issued.In addition, the directors had the necessary investment intent required by Section 4(2) since they agreed to receive share certificates bearing legends stating that the shares are restricted shares. Penny Stock On March 25, 2010, there were 7,701,258 shares of the Company’s common stock outstanding, as quoted on the Pink Sheets at $0.34 a share, giving the Company a market capitalization of approximately $2.6 million.The SEC defines securities such as our common stock that are traded at less than $5.00 and not traded on a national securities exchange “penny stocks”.SEC rules require brokers to provide specified information to purchasers of penny stocks, and these disclosure requirements and the requirement that brokers must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction in advance may have the effect of reducing trading activity in the common stock and making it more difficult for investors to sell the shares of the Company’s stock. Item 6.Selected Financial Data Not applicable. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with the Company’s financial statements, including the notes thereto, appearing elsewhere in this Report.This discussion may contain certain forward-looking statements based on current expectations that involve risks and uncertainties.Actual results and timing of certain events may differ significantly from those projected in such forward-looking statements due to a number of factors, including those set forth elsewhere in this Report. 6 Table of Contents Overview The Company was founded to design, manufacture, sell and service image-directed, computer-controlled robotic software and hardware products for use in orthopedic surgical procedures. Historically, the Company’s product revenue consisted of sales of the Company’s principal orthopedic product, the ROBODOC® Surgical Assistant System (“ROBODOC”), which integrates the ORTHODOC® Presurgical Planner with a computer-controlled robot for use in joint replacement surgeries.The Company also developed specialized operating software, for particular lines of new prosthesis to be used with the ROBODOC System, for several implant manufacturing companies. The Company’s products were sold through international distributors to hospitals and clinics in European Union member countries and Australia, Canada, India, Israel, Japan, Korea, New Zealand, Switzerland and South Africa. On June 28, 2007, the Company completed the sale of substantially all of its assets.After the sale of substantially all of its assets, the Company became inactive, and it is no longer engaged in any business activities related to its former business described above.The Company’s current operations are limited to raising additional funds to be used to maintain the Company’s public company status and to complete a business combination if a suitable candidate is located. On June 28, 2007, the Company’s stockholders approved the liquidation of the Company if the Company was unable to complete an acquisition or similar transaction by June 28, 2008, one year after the sale of the assets.With this approval, the stockholders also granted the Board of Directors the authority to delay, revoke or abandon any decision to dissolve, without further stockholder action, if it determined that the liquidation was not in the best interests of the Company or its stockholders.The Board of Directors has determined that it currently is not in the best interests of the Company or its stockholders to liquidate the Company. Results of Operations 2009 vs. 2008 For 2009 total net loss was $272,000, or$0.04 loss per basic and diluted share.Total net loss for 2008 was $175,000, or $0.03 loss per basic and diluted share. Continuing operations For2009, the Company had a net loss from continuing operations of $272,000, which loss was $97,000 higher than the net loss from continuing operations of $175,000 for 2008.The increase in loss for 2009 compared to 2008 is due primarily to an increase in general and administrative expenses of $91,000 and a decrease in net interest income of $17,000.General and administrative expenses were offset for 2008 by the effect of an approximately $212,000 reduction in deferred rent from a sublease agreement with a company to lease office space from the Company.In addition, there was an increase in consulting and professional services of $8,000 to $138,000 from 2008 to 2009, which includes the cost for twelve months for external auditors, accounting, administration and income tax preparation, and a decrease in legal expense from $100,000 to $19,000 from 2008 to 2009.Business insurance decreased approximately $21,000 from 2008 to 2009 due to a change in an insurance policy in an effort to control the Company’s costs.The Company has no employees so it relies on outside contractors to perform basic and necessary services.Stock-based compensation increased by approximately $15,900 from 2008 to 2009 due to the payment in stock of four quarters of directors fees in 2009, versus approximately three quarters in 2008; stock-based director compensation for 2008 began in April when two new directors were added.The decrease in net interest income of approximately $17,000 was due to having a smaller amount of funds invested in interest bearing cash and securities, offset by a higher percentage of funds being invested in bonds yielding a higher return than funds deposited in a savings account. Liquidity The Company believes that existing cash and cash equivalents of approximately $211,000 as of December 31, 2009 may not provide sufficient working capital for the Company to meet its operating plan for 2010, however short-term available-for-sale-securities can be readily liquidated to provide additional working capital.The Board of Directors has retained its directors, including a director as its Chief Executive Officer, another director as its Secretary, and the Chief Financial Officer of a related party as the Company’s Chief Financial Officer, to assist with its continuing obligations under the federal securities laws and to assist with the Company’s plan to evaluate various merger, acquisition or strategic alliance opportunities.The Company does not have an estimate as to when it will identify a qualified merger, acquisition or strategic alliance candidate.There is no assurance that such opportunities will be available, or if available, upon favorable terms.If the Company is unsuccessful in completing a suitable combination, the Board of Directors may liquidate the Company and distribute all its remaining assets, which consist primarily of cash and available-for-sale securities, to its stockholders. 7 Table of Contents The Company anticipates that it will incur operating losses from continuing operations in the next twelve months, until it enters into a business combination or until its liquidation. At December 31, 2009 and December 31, 2008, the Company’s “quick ratio” (which is defined as cash, plus accounts receivable, plus short-term investments all divided by current liabilities), a conservative liquidity measure designed to predict the Company’s ability to pay bills, was 86.06 and 68.17, respectively.The increase in the “quick ratio” ratio at December 31, 2009 from December 31, 2008 was due to a decrease in current liabilities, which consisted primarily of deferred rent, offset by a decrease in cash.The Company’s “current ratio” (current assets divided by current liabilities) was 86.64 and 69.04 at December 31, 2009 and December 31, 2008, respectively. Cash used in operating activities for 2009 was $213,000, which primarily consisted of an operating loss of $272,000, partially offset by stock-based compensation of $50,000. Cash used in investing activities for 2009 of $2,900,000 was from the purchase of available-for-sale securities of $7,100,000, offset by the maturity or sale of available-for-sale securities of $4,200,000. Critical Accounting Policies and Estimates The Company’s discussion and analysis of the financial condition and results of operations is based upon the Company’s audited financial statements included elsewhere in this Report, which have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”). The Company believes the following critical accounting policies affect the Company’s more significant judgments and estimates used in the preparation of the financial statements.Actual results may differ from these estimates under different assumptions or conditions. The Company has discussed its critical accounting policies with the Board of Directors. Investment in Available-for-Sale Securities The Company has a portfolio of investments in available-for-sale debt securities, which consist of fixed income debt securities, which is accounted for in accordance with Accounting Standards Codification (“ASC”) 320, “Investments - Debt and Equity Securities.”Management determines the appropriate classification of the securities at the time they are acquired and evaluates the appropriateness of such classifications at each balance sheet date.Available-for-sale securities are stated at fair value, and unrealized holding gains and losses, net of the related deferred tax effect, if any, are reported as other comprehensive income, a separate component of stockholders’ equity. 8 Table of Contents Stock-Based Compensation Compensation costs for stock, warrants or options issued to employees and non-employees are based on the fair value method and accounted for in accordance with ASC 718, “Compensation – Stock Compensation.”The value of warrants and options are calculated using a Black-Scholes Model, using the market price of the Company’s common stock on the date of issuance, an expected dividend yield of zero, the expected life of the warrants or options and the expected volatility of the Company’s common stock.The Company expects the options to fully vest and the forfeiture rate to be zero. Stock-based costs for equity awards with future service periods are recognized as the equity awards vest over their service period. Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting period.Actual results could differ from those estimates. Financial Instruments The Company has a portfolio of investments classified as available-for-sale debt securities, which consist of fixed income debt securities.Management determines the appropriate classification of the securities at the time they are acquired and evaluates the appropriateness of such classifications at each balance sheet date.Available-for-sale securities are stated at fair value, and unrealized holding gains and losses, net of the related deferred tax effect, if any, are reported in other comprehensive income as a separate component of stockholders’ equity. The Company considers the carrying amounts of financial instruments, including cash, accounts payable and accrued expenses, to approximate their fair values because of their relatively short maturities. Recently Adopted Accounting Pronouncements Effective January 1, 2009, the Company adopted a new accounting standard regarding business combinations.As codified under Financial Accounting Standards Board (“FASB”) ASC 805 (formerly Statement of Financial Accounting Standard (“SFAS”) No. 141 revised 2007, “Business Combinations”), this update establishes principles and requirements for determining how an enterprise recognizes and measures the fair value of certain assets and liabilities acquired in a business combination, including non-controlling interests, contingent consideration, and certain acquired contingencies. This update also requires acquisition-related transaction expenses and restructuring costs be expensed as incurred rather than capitalized as a component of the business combination. This accounting standard update applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008.The adoption of this accounting standard did not have any impact on the results of operations and financial condition of the Company. Effective January 1, 2009, the Company adopted an accounting standard, which establishes accounting and reporting standards for the non-controlling interest in a subsidiary (previously referred to as minority interests). FASB ASC 810-10 (formerly SFAS No. 160, “Accounting and Reporting on Non-controlling Interest in Consolidated Financial Statements, an Amendment of ARB 51”) also requires that a retained non-controlling interest upon the deconsolidation of a subsidiary be initially measured at its fair value. This accounting standard requires the Company to report any non-controlling interests as a separate component of stockholders’ equity. The Company is also required to present any net income allocable to non-controlling interests and net income attributable to stockholders of the Company separately in its consolidated statements of income. This accounting standard update applies prospectively to interim and annual reporting periods beginning on or after December 15, 2008.The adoption of this accounting standard did not have any impact on the results of operations and financial condition of the Company. 9 Table of Contents Effective January 1, 2009, adopted an accounting standard which amends and expands the disclosure requirements related to derivative instruments and hedging activities, as codified in FASB ASC 161-10 (formerly SFAS No. 161 “Disclosures about Derivative and Hedging Activities”).This accounting standard requires qualitative disclosures about credit-risk-related contingent features in derivative agreements.The adoption of this standard did not have any impact on the results of operations and financial condition of the Company. Effective April 1, 2009, the Company adopted new accounting standards for subsequent events, as codified in FASB ASC 855-10 (formerly SFAS No. 165, “Subsequent Events”).This update establishes standards of accounting and disclosure of events after the balance sheet date but before financial statements are issued and requires disclosure of the date through which subsequent events have been evaluated and the basis for the date. Effective July 1, 2009, the Company adopted the “FASB Accounting Standards Codification” and the Hierarchy of Generally Accepted Accounting Principles, FASB ASC 105, (formerly SFAS No. 168, “Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles”) This standard does not change generally accepted accounting principles (“GAAP”).Rather, it defines the accounting standards codification which became the source of authoritative GAAP to be applied by nongovernmental entities.The Company began using the new guidelines and numbering system prescribed by the Codification when referring to GAAP for the period ended September 30, 2009.As the Codification was not intended to change or alter existing GAAP, it did not have any impact on the Company’s financial statements. In August 2009, the FASB issued Accounting Standards Update (“ASU”) No. 2009-05, “Fair Value Measurements and Disclosures”, an update to FASB ASC 820-10 “Fair Value Measurements and Disclosures-Overall”.This update provides clarification that in circumstances in which a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure fair value using certain valuation techniques.This accounting update did not have any impact on the results of operations and financial condition of the Company. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying financial statements. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Market risk represents the risk of loss that may impact the Company’s financial position, operating results or cash flows due to changes in U.S. interest rates.The Company’s exposure to market risk is confined to its available-for-sale investments that it expects to hold less than one year. The goals of the Company’s cash investment policy are the security of the principal amount invested and fulfillment of liquidity needs.The Company currently does not hedge interest rate exposure. Because of the short-term nature of its investments, the Company does not believe that an increase in market rates would have any material negative impact on the value of its investment portfolio. As of December 31, 2009, the Company held $210,996 in money market, savings and checking accounts.The Company has a checking account and savings accounts at one major banking institution with combined balances of $161,710 at December 31, 2009.The Company has a savings account in another major banking institution with a balance of $24,000 at December 31, 2009.These checking and savings accounts are guaranteed by the Federal Deposit Insurance Corporation up to $250,000 per institution.The Company has a money market account in a brokerage account with a third financial institution, invested in fixed-income securities, with a balance of $25,256 at December 31, 2009.The funds in the money market account at this institution are guaranteed by the Securities Investor Protection Corporation up to $500,000.The Company had no uninsured funds at December 31, 2009. 10 Table of Contents Item 8. Financial Statements and Supplementary Data The information that appears following Item 15 of this Report is incorporated herein. Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. Item 9A(T). Controls and Procedures Evaluation of Disclosure Controls and Procedures The Company’s management has established and maintains a system of disclosure controls and procedures (as such term is defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act). As of December 31, 2009, the Company’s management, including the Chief Executive Officer and Chief Financial Officer, conducted an evaluation of the Company’s disclosure controls and procedures.Based on this evaluation, our Chief Executive Officer and Chief Financial Officer concluded that, as of that date, the Company’s disclosure controls and procedures were effective based on the criteria described below. Management’s Report on Internal Control Over Financial Reporting Management is responsible for the fair presentation of the financial statements of the Company. Management is also responsible for establishing and maintaining a system of internal controls over financial reporting as defined in Rule 13a-15(f) and 15d-15(f) under the Exchange Act. These internal controls are designed to provide reasonable assurance that the reported financial information is presented fairly, that disclosures are adequate and that the judgments inherent in the preparation of financial statements are reasonable. Management conducted an evaluation of the effectiveness of the Company’s internal control over financial reporting based on the framework in Internal Control-Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on that evaluation, management concluded that the Company’s internal control over financial reporting was effective as of December 31, 2009. This Report does not include an attestation report of the Company’s independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by the Company’s independent registered public accounting firm pursuant to temporary rules of the SEC that permit the Company to provide only management’s report in this Annual Report. Changes in Internal Controls over Financial Reporting During the quarter ended December 31, 2009, there has been no change in the Company’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met.Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of management override or improper acts, if any, have been detected. Because of the inherent limitations in a control system, misstatements due to management override, error or improper acts may occur and not be detected.Any resulting misstatement or loss may have an adverse and material effect on the Company’s business, financial condition and results of operations. 11 Table of Contents Item 9B.Other Information None Part III Item10.Directors, Executive Officers and Corporate Governance The following is a listing of the current officers and directors of the Company: Name Age at 3/1/2010 Current Position with the Company Period Peter B. Mills 54 Director Sep 2006 – Present Michael J. Tomczak 55 Director Sep 2006 – Present Christopher A. Marlett 45 Director, Chief Executive Officer Apr 2008 – Present Robert M. Levande 60 Director Secretary Apr 2008 – Present Jul 2008 – Present Gary Schuman 42 Chief Financial Officer Jan 2010 – Present Biographical Information on Officers and Directors Each of our Board members was elected because he has demonstrated an ability to make meaningful contributions to our business and affairs, has a reputation for honesty and ethical conduct, has experience and strong communication and analytical skills, and because his skills, experience and background are complementary to those of our other Board members. Peter B. Mills was elected as a Director of the Company in September 2006.Mr. Mills is, and since May 2004 has been, Vice President of Sales at Speck Design, a leading product design firm with offices in Palo Alto, California and Shanghai, China.From July 2007 to April 2008,Mr. Mills served as President, Chief Executive Officer, and Chairman of the Board of the Company.He has spent 15 years selling sophisticated industrial robotics and automation systems with Adept Technology, the leading U.S. manufacturer of industrial robots, and Hewlett-Packard Company. He has also served as the Vice President of Sales from October 2000 to September 2001 at Softchain, an enterprise supply chain software company acquired by RiverOne, Inc. in 2001, which was later acquired by i2 Technologies, Inc. in 2006.Mr. Mills has significant experience with respect to the design and manufacturing needs of a variety of industries including medical devices, disk drives, consumer products, food packaging, printers, computers and networking, and semiconductor equipment. He has extensive international business experience in Japan, Singapore, and Korea.Mr. Mills earned an MBA from Harvard Business School and an A.B. in engineering, cum laude, from Dartmouth College. Mr. Mills was appointed as a director primarily because of his twenty years of experience in the high-technology products business. Michael J. Tomczak was elected as a Director of the Company in September 2006.Mr. Tomczak is currently, and has been since January 2007, a partner with Tomczak & Co. CPA LLP, which primarily provides consulting and bookkeeping services to small businesses. He served as Vice President, Chief Financial Officer and Secretary for the Company from 1991 until 1997, and as Chief Financial Officer from July 2008 until December 2009.From 2004 to 2005, Mr. Tomczak served as the President and Chief Operating Officer of Retail Technology International, Inc. (“RTI”), a developer of point-of-sale software. Mr. Tomczak served as the Chief Executive Officer and President of RTI from 2002 until its sale to Island Pacific, Inc., a developer of retail management software, in 2004. Mr. Tomczak served as RTI's Chief Financial Officer from January 2001 to December 2002.Mr. Tomczak was a member of Island Pacific's Board of Directors from 2004 until 2005 and served as Chairman of RTI's Board of Directors from 2002 to 2004.Prior to joining the Company in 1991, Mr. Tomczak served as Director of Ernst & Young's Sacramento office's Entrepreneurial Services Group.Mr. Tomczak holds a Bachelor of Business Administration degree from Western Michigan University and is a Certified Public Accountant. Mr. Tomczak was appointed as a director because of his thirty years of financial/business management experience and expertise as a Certified Public Accountant. 12 Table of Contents Christopher A. Marlett was elected as a Director and the Chief Executive Officer of the Company in April 2008.Mr. Marlett is, and has been since 1997, the co-founder, chairman and Chief Executive Officer of MDB Capital Group LLC (“MDB”), an investment banking firm focused on equity financings and capital formation for growth-oriented, micro-cap companies.He holds a Bachelor of Science degree in Business Administration from the University of Southern California.Mr. Marlett served as a director of Medivation, Inc. (formerly, Orion Acquisition II) from 1999 through 2005.Mr. Marlett was appointed as a director because of his twenty years of investment banking experience, including all phases of corporate finance, such as the completion of initial public offerings, secondary offerings, PIPEs and strategic consulting. Robert M. Levande was elected as Director of the Company in April 2008 and as Secretary of the Company in July 2008.Mr. Levande has been a Managing Director at MDB since May 2003.From April 2002 to April 2003, he was a managing director of Gilford Securities, Inc. an investment firm.Previously, Mr. Levande founded and has served as president of the Palantair Group, Inc., a private consulting firm specializing in providing strategic advice to entrepreneurs in the medical technology industry.From 1972 to 1998, he held various managerial positions with Pfizer, Inc., including Vice President-Business Analysis & Development of its medical technology group and Senior Vice President of a subsidiary, Howmedica, Inc.Mr. Levande was a director of Orthovita, Inc. from 2001 to 2007.Mr. Levande received his Bachelor of Science degree from the Wharton School of Finance and Commerce of the University of Pennsylvania and his Masters of Business Administration degree from Columbia University. Mr. Levande was appointed as a director primarily because of his 26 years of managerial experience at Pfizer and 10 years of investment banking experience. Gary A. Schuman was elected as Chief Financial Officer of the Company in January 2010.Mr. Schuman has been the Chief Financial Officer and Chief Compliance Officer of MDB since November 2009.From September 2003 to November 2009, he was the Chief Financial Officer and Chief Compliance Officer of USBX Advisory Services, LLC, an investment banking firm focused on mergers and acquisitions, and Chief Financial Officer of its parent company, USBX, Inc.From 1994 to 2003, Mr. Schuman served in several managerial capacities at Equibond, Inc., a securities broker-dealer based in Los Angeles.Mr. Schuman earned a Bachelor of Arts degree in Economics from UCLA and an MBA from the Marshall School of Business at the University of Southern California. Audit Committee Financial Expert The Company's board of directors has determined that Michael J. Tomczak is an "audit committee financial expert" as defined in the rules of the SEC. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires the Company’s Officers, Directors, and persons who own more than ten percent of a class of the equity securities of the Company that is registered pursuant to Section 12 of the Exchange Act within specified time periods to file certain reports of ownership and changes in ownership with the SEC. Officers, directors and ten-percent stockholders are required by regulation to furnish the Company with copies of all Section 16(a) forms they file. Based solely on a review of copies of the reports furnished to the Company and written representations from persons concerning the necessity to file these reports, the Company is not aware of any failure to file reports or report transactions in a timely manner during the fiscal year ended December 31, 2009 except that (i) Christopher Marlett is late on Form 4 filings reporting the acquisition of 68,480 shares, 23,150, shares and 21,552, shares (acquired on different dates) and may, through his ownership of, and management position at, MDB, be late on a Form 4 filing reporting the acquisition of 157,500 shares by MDB (of which Mr. Marlett may disclaim any beneficial ownership except to the extent of his pecuniary interest) and (ii) Robert Levande is late on Form 4 filings reporting the acquisition of 68,480 shares, 23,150, shares and 21,552, shares (acquired on different dates). 13 Table of Contents Committees of the Board of Directors The Board of Directors of the Company currently has no committees, and the entire Board acts as the Company’s audit committee. Terms of Office The Directors of the Company are elected for a one-year term to hold office until the next annual meeting of stockholders of the Company and until their successors have been duly elected and qualified, unless removed from office in accordance with the Company’s by-laws.The Board of Directors appoints officers at its annual meeting immediately following the annual meeting of stockholders and such officers hold office until removed from office by the Board of Directors or until such officer resigns. Code of Ethics A Code of Ethics that applies to the Company’s Chief Executive Officer and Chief Financial Officer, as well as to all other employees of the Company, was approved and adopted by the Board of Directors on April 8, 2004.Copies of the Code of Ethics may be obtained free of charge by written request to Integrated Surgical Systems, Inc. attention Chief Financial Officer, 401 Wilshire Blvd, Suite 1020, Santa Monica, CA90401 Item 11.Executive Compensation The following table sets forth, for the fiscal years ended December 31, 2009 and 2008, the compensation awarded to, earned by or paid to those persons who were the Company’s Chief Executive Officer and Chief Financial Officer in 2009.There were no executive officers whose total salary and bonus exceeded $100,000 for the year ended December 31, 2009 (collectively, the “Named Executive Officers”). Summary Compensation Table Annual Compensation Name and Principal Position (1) Year Stock Awards (2) Option Awards (3) All Other Compensation (4) Total Compensation Christopher A. Marlett $ - - $ Chief Executive Officer $ $ - $ Michael J. Tomczak - - $ $ Chief Financial Officer - $ $ $ Mr. Tomczak resigned as Chief Financial Officer of the Company on December 31, 2009.Mr. Marlett and Mr. Tomczak were not during 2008 or 2009, and are not currently, employees and therefore received no salary or other compensation for their duties as officers of the Company in 2008 or 2009.However, both are directors for the Company, and in accordance with SEC rules, their director compensation is disclosed in this table. The amounts in this column represent the aggregate grant date fair value of the shares issued to these officers for their services as directors of the Company, calculated in accordance with ASC 718, under the assumptions included in Note 7 to the Company’s audited financial statements in this Report.Mr. Marlett became a director in April, 2008 and elected to receive his $6,250 quarterly fee in the form of shares of common stock of the Company, with the number of shares to be determined by dividing (i) for the shares issued in 2008, the compensation earned for the year by the closing price of the Company’s stock as of March 31, 2009 and (ii) for the shares issued for 2009, the compensation earned each quarter by the closing price of the Company’s common stock as of the last day of the quarter.These amounts do not reflect 19,532 shares that will be issued Mr. Marlett in April 2010 as compensation for his services as a director for the fourth quarter of 2009. Amounts in this column represent the aggregate grant date fair value of the options to purchase Common Stock issued to these officers for their services as directors of the Company, calculated in accordance with ASC 718, under the assumptions included in Note 7 to the Company’s audited financial statements in this Report. Amounts in this column represent directors’ fees that were paid in cash. 14 Table of Contents Employment Agreements There are no current employment agreements or arrangements between the Company and any person. Outstanding Equity Awards at Fiscal Year-End The following table provides information concerning options to purchase shares of the Company’s common stock held by the Named Executive Officers on December 31, 2009: Option Awards Name Number of Securities Underlying Unexercised Options (#) Exercisable Option Exercise Price Option Expiration Date Christopher A. Marlett $ 8/14/2013 Michael J. Tomczak 3,000 $
